UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12 /31/10 - 1- FORM N-Q Item 1. Schedule of Investments. - 2- STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Alabama1.3% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 2,350,000 2,557,223 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,857,946 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,082,640 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,306,450 Arizona2.1% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/13 2,690,000 2,949,047 Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 4,998,694 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,216,557 California7.0% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,663,675 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,862,018 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,430,426 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,502,895 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,480,274 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,299,760 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,679,628 Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,252,108 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,575,500 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,236,000 Colorado.7% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 782,929 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,071,600 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 a 1,173,749 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,005,510 District of Columbia1.6% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,541,850 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,584,328 Florida11.8% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,779,455 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 779,437 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,536,318 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,876,494 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,598,413 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,777,311 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,764,450 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,943,567 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/14 3,175,000 3,415,443 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,504,592 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,907,320 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,092,780 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,940,590 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,507,556 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,243,060 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,089,870 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,184,689 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,283,040 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,198,720 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,079,406 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,484,117 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,679,985 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,484,465 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,643,775 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,762,128 Georgia1.0% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,138,439 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 5/1/12 1,930,000 2,003,996 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,350,215 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 305,000 308,556 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,051,216 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 1,600,000 1,613,552 Illinois3.6% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 2,999,322 Chicago, Passenger Facility Charge Revenue (Chicago O'Hare International Airport) 5.00 1/1/15 1,000,000 1,077,010 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,181,800 Illinois, GO 5.00 1/1/14 7,300,000 7,668,796 Illinois, GO 5.00 1/1/15 2,665,000 2,801,821 Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,538,877 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 4.00 6/1/13 1,200,000 1,239,084 Indiana2.4% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,206,657 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,097,080 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,232,820 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,371,204 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,307,950 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,552,785 Kansas.6% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,041,780 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,282,480 Louisiana1.3% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,235,981 Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,151,149 Maryland1.2% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,104,730 Harford County, GO (Consolidated Public Improvement) 5.00 7/1/13 2,650,000 2,916,272 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,147,120 Massachusetts1.5% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,321,193 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Prerefunded) 5.25 7/1/12 2,250,000 a 2,404,417 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,255,600 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,442,181 Michigan3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,363,344 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,124,650 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,545,314 Michigan Municipal Bond Authority, School Loan Revenue 5.25 12/1/12 1,000,000 1,069,970 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,774,125 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,620,575 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,144,390 Minnesota.8% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,572,306 Southern Minnesota Municipal Power Agency, Power Supply System Revenue 5.00 1/1/12 3,040,000 3,169,717 Nevada.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,106,700 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,974,121 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,072,084 New Jersey3.9% New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,875,739 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,791,787 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 241,692 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 4,785,000 5,239,192 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,448,840 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,002,520 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 7,786,138 New Mexico1.8% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,155,910 Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 3,977,202 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,275,970 New York4.9% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,920,450 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,360,578 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,118,003 New York City, GO 5.00 8/1/15 2,000,000 2,259,340 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,211,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,548,504 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,388,950 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,094,850 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,092,500 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized; SONYMA) 4.25 5/1/11 1,345,000 1,359,782 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,905,786 North Carolina.8% Charlotte, GO 5.00 6/1/13 1,000,000 1,097,840 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,343,500 Ohio1.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,022,360 Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,249,406 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,412,626 Oklahoma1.2% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,640,500 Oregon1.1% Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,105,028 Pennsylvania5.8% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,094,390 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,043,200 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,059,800 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,040,680 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,352,520 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,596,635 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,271,950 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,608,672 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,921,850 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,122,928 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 390,000 409,352 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,613,069 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,316,508 South Carolina3.7% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,911,017 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,067,860 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,100,900 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,107,430 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 3,595,000 3,981,211 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 10,913,200 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 507,575 Tennessee1.2% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,640,000 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,042,250 Texas11.6% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,875,230 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,350,449 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,702,830 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,713,870 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 2,000,000 2,265,320 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,083,560 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,127,722 Houston Independent School District, Limited Tax Schoolhouse Bonds 5.00 2/15/15 4,000,000 4,530,640 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,840,572 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,056,600 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,107,450 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,028,973 Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 a 2,835,712 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,027,580 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,654,025 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,626,530 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,624,040 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 3,000,000 3,298,230 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,362,280 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,421,099 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,764,325 Texas Public Finance Authority, Revenue (State Preservation Board Projects) 5.00 2/1/13 4,190,000 4,530,689 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,583,574 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,108,090 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,873,732 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,520,520 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,476,437 Utah.6% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,660,485 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,038,020 Virginia5.1% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,288,550 Loudoun County, GO 5.00 7/1/14 1,500,000 1,693,965 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,183,442 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,639,455 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,548,840 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,577,698 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,248,000 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,248,000 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,364,269 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,354,348 Washington4.5% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 2,969,732 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,072,200 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,607,264 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,880,047 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,010,650 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,022,220 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 4,992,615 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,693,380 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,570,292 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 a 6,075,121 Wisconsin, GO 5.00 5/1/13 2,405,000 2,628,160 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,615,853 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,456,637 U.S. Related4.8% Puerto Rico Commonwealth Public Improvement GO 5.25 7/1/14 2,300,000 2,452,674 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,085,840 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 5,000,000 5,237,400 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,043,450 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,254,000 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,889,270 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,874,664 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,380,700 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,601,715 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,068,810 Total Long-Term Municipal Investments (cost $557,609,014) Short-Term Municipal Coupon Maturity Principal Investments.1% Rate (%) Date Amount ($) Value ($) California.0% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.28 1/1/11 100,000 b 100,000 New York.1% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.26 1/1/11 500,000 b 500,000 Total Short-Term Municipal Investments (cost $600,000) Total Investments (cost $558,209,014) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at December 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $558,209,014. Net unrealized appreciation on investments was $8,006,988 of which $9,728,394 related to appreciated investment securities and $1,721,406 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 566,216,002 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) - 4-
